Citation Nr: 0703043	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-16 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  He died in 
February 1973. The appellant is the veteran's surviving 
spouse.

This case comes from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In November 2006, the appellant filed a motion to advance 
this case on the Board's docket.  That motion was granted by 
the Board in January 2007.


FINDINGS OF FACT

1.  The veteran died in February 1973; his death certificate 
lists the immediate cause of death as cancer of the bladder.  

2.  Service connection was not established for any disability 
during his lifetime, and the veteran did not have a claim for 
VA benefits pending at the time of his death.

3. The medical evidence does not show that a disease or 
injury of service origin caused or contributed substantially 
or materially to cause or hasten the veteran's death.  
Bladder cancer was first shown decades following service 
separation and is not shown to be of service origin.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.312, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the benefit sought on appeal.  The failure to provide notice 
of the type of evidence necessary to establish an effective 
date for benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
death, and any questions as to the appropriate effective date 
to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), full 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. The service medical 
records are available, as well as private medical records, 
and there is no pertinent evidence which is not currently 
part of the claims file. Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of her claim.

Background

The veteran served as a crane operator in England during 
World War II. Service medical records show no treatment for 
bladder cancer, and his January 1946 separation examination 
revealed a normal genitourinary system.

Subsequent to service in January 1955 he was hospitalized 
with neural radiculomyelitis.  He subsequently became a 
parapelegic.  The cause of this disorder was never 
determined.

By rating action in November 1955 a nonservice pension was 
granted with special monthly compensation for aid and 
attendance.

The medical records are in essence silent until the veteran's 
death in February 1973.  

In September 2003, the RO received the appellant's 
application for DIC.  In response to the appellant's 
application for benefits, the RO in December 2003 notified 
her that entitlement to VA death benefits required a 
demonstration that a disability of service origin resulted 
directly in the veteran's death.  It indicated that the 
appellant should submit all available medical records 
pertaining to the veteran's treatment for conditions related 
to the cause of the veteran's death. 

The appellant has submitted copies of letters the veteran 
wrote to his parents while he was in service.  These letters 
referred to a mock gas attack during basic training in which 
soldiers were exposed to various gasses, and went through 
familiarization training. The veteran wrote that "They had 
four different kinds of gasses Lewisite, mustard, 
chloropicrin, and phosgene." The veteran also referred to a 
rash on his skin in another letter.

There is no competent medical evidence linking the veteran's 
bladder cancer to service or to any incident or injury of 
service.

Analysis

a. Cause of Death

The appellant contends that the veteran's exposure to various 
gases during service including mustard, lewisite, chlorine, 
and other chemicals contributed to and hastened his death.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service. 38 
U.S.C.A. 1110; 38 C.F.R. 3.303. Service connection for a 
cancer may also be granted if the disorder was compensably 
disabling within one year of separation from active duty 
service. 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia. 
38 C.F.R. § 3.316.  

Bladder cancer is not a presumptive disorder under 38 C.F.R. 
§ 3.316.  Id.

The appellant claims that the veteran, while going through 
basic training in early 1942, was exposed to mustard gas. She 
believes that the veteran's bladder cancer was related to 
such exposure. Unfortunately, the medical evidence is against 
the appellant's claim and service connection is not warranted 
on either a presumptive or a direct basis for the cause of 
the veteran's death.  

The veteran's service medical records are silent as to any 
reference to carcinoma of the bladder, and there is no post-
service evidence of any bladder cancer until many years after 
service. In the absence of medical evidence suggestive of 
bladder cancer due to or as a consequence of service for 
about 27 years thereafter, referral of this case for a VA 
medical opinion to address whether bladder cancer was due to 
or as a consequence of service, or whether the disorder was 
compensably disabling within one year thereof, would in 
essence place the reviewing physician in the role of a fact 
finder. This is the Board's responsibility.  In other words, 
any medical opinion which directly inks the veteran's bladder 
cancer to his period of service would necessarily be based 
solely on any uncorroborated assertions by the appellant. The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's bladder cancer 
was due to or as a consequence of gas exposure may be 
associated with an established event, injury or disease in 
service. 38 C.F.R. § 3.159(c)(4). See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

The statements from the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
death and service. Bladder cancer was not demonstrated or 
diagnosed in the veteran during active duty or at any time 
prior to 1973, approximately 27 years after service 
separation. There is no doubt of the sincerity of the 
appellant's beliefs; however, there is no medical evidence to 
support the contention that the veteran's death was in any 
way related to service. As the appellant is not trained in 
the field of medicine, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

There is no medical evidence of record which relates in any 
way bladder cancer with the veteran's period of service.  
Under the circumstances the evidence is not approximately 
balanced.  Rather, the preponderance of the evidence is 
against the claim. The weight of the evidence demonstrates 
that the primary cause of death bladder cancer is not related 
to service. As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for the cause of the 
veteran's death must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


